Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 26 January 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 26. Jany: 1807.

I wrote you last Monday a few lines enclosing a letter for Caroline, and intended further to have written you the following day—But we were four whole days engaged upon the Bridge Question, untill 4 O’Clock or later, and having taken a part in the debate my attention to it was so much engross’d that I could not find time even to answer your other letters which I regularly recieved down to the 18th: of this Month—Since Thursday other subjects of which the enclosed paper may give you some intimation, have equally swallowed up all my time, and I am still unable to write you at length as I desire—I have letters of still earlier date from my father and mother, the answers to which I am also compell’d to postpone—I can only now snatch a moment to tell you we are generally well, and to assure you of the great pleasure I have enjoyed in hearing that you are well and that George is so much better—Your last Letters particularly are expressive of Sentiments which I reciprocate with the sincerest affection—
The Bridge question is not yet taken, but I am apprehensive from appearances that it will pass—We have public business now pressing upon us here—Dr: Bollman & young Swartwout are here—What will be done with them I know not.
Kitty is unwell with a stiff-neck. Mrs: Boyd’s child still not well—But neither I hope, seriously ill—I dined yesterday at Mr: Cranch’s—His family & Mrs: Quincy’s are well.
Your’s faithfully
John Quincy Adams.